DETAILED ACTION
The amendment filed on October 27, 2020 is acknowledged.  Claims 14 and 16 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heck (US Patent 4318258) in view of Desrondiers (US Patent 5894045), in view of Spirig (German Patent 3405231 A), and further in view of Konishi (Japanese Patent 2010121727).  Heck discloses a method of forming an insulating arrangement and an insulating arrangement over a base surface, the method and arrangement comprising:  obtaining a plurality of insulating panels (1) (Figure 1), each panel having a lower face and including: a first insulating layer that is made of plastic foam and defines an upper face (3) of the insulating panel wherein the first insulating layer has outward-extending projections (Figure 2) which are provided with undercuts (Figure 2) and are spaced at regular intervals to create open spaces between projections (Figure 1).  Each of the plurality of insulating panels are fastened by a lower face to a surface and cover the surface (Column 3, lines 62-68), and a mortar layer (Column 3, lines 62-68) which is applied to the upper face of the insulating panels, the mortar layer filling the undercuts of the projections and covering the projections.  The mortar layer curing to form a mechanical bond between the projections and the mortar (Column 3, lines 18-22).  

Heck discloses the claimed invention as discussed above, but does not disclose an additional insulating layer.  Spirig discloses a plate having 2 layers of foam plastic (Figures 1 and 2).  The plastic foam layers have different densities.  The layer can be polystyrene.  The layers can be made in a mold.  Spirig states that its article can be used as a heat-insulating board (see also machine translation in English).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an additional plastic foam layer into the panel of Heck as 
Heck discloses the claimed invention as discussed above, but does not disclose a vapor barrier layer of metal foil and a fleece or fabric layer.  Konishi discloses an insulation material having a foamed plastic layer (1), a metal foil layer (2) and a fabric layer (3) (see also machine translation in English).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a fabric layer and a metal foil layer into the panel of Heck as suggested and taught by Konishi.  The fabric and metal foil layers provide additional insulative value as well as mechanical strength and flame resistance.  

Response to Arguments
Applicant’s arguments with respect to Claim 14 have been considered but are moot because the new ground of rejection does not rely on the DE 20003804 U1 reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635